Citation Nr: 1214140	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-01 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES 

1.  Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an ulcer disorder to include as secondary to PTSD. 

3.  Entitlement to service connection for myocardial infarction, claimed as a heart disorder, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran had active military service from June 1945 to January 1947 and May 1948 to May 1952.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims for service connection of PTSD, a heart disorder, and an ulcer. 

In light of the other psychiatric diagnosis of record, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a January 2012 letter, the Veteran indicated that he wished to withdraw his appeal for the issues of entitlement to service connection for an ulcer and a heart disorder.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for an ulcer by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal for service connection for a heart disorder by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).

In this case, it was expressly indicated that the Veteran withdrew his appeal for the issues of entitlement to service connection for ulcers and a heart disorder in a January 2012 statement from the Veteran.  Accordingly, the Board does not have jurisdiction to review the appeal concerning the issues of entitlement to service connection for ulcer and heart disorders, and the Veteran's appeal of these issues are dismissed without prejudice.


ORDER

Entitlement to service connection for an ulcer disorder is dismissed.

Entitlement to service connection for a heart disorder is dismissed.
REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.

The Veteran alleges that he has PTSD as a result of stressful incidents during his service in Korea.  The Veteran's DD-214 indicates he was a heavy truck driver.  The Veteran has submitted multiple statements of stressors which include being shot at while driving his truck alone. 

The Veteran's VA treatment records show diagnoses including anxiety and psychosis.  There are treatment records which also indicate the Veteran has been given a diagnosis of PTSD and has symptoms of PTSD, however, there is no record indicating a diagnosis of PTSD in accordance with the DSM-IV. 

The Board also notes that the Veteran failed to report for a fee-based examination in May 2011.  The Veteran stated in a January 2011 letter that he attempted to reschedule the examination and was told it was not possible.  He stated he is willing to participate in a mental health examination if necessary.  

Although the Veteran has submitted evidence of a psychiatric disorder and possible diagnosis of PTSD, the revised regulation requires a determination of whether the claimed stressors can reasonably cause PTSD by a VA psychologist or psychiatrist.  Therefore, a remand is necessary for a VA psychological evaluation by a VA or contract psychiatrist or psychologist to determine the nature and etiology of any claimed psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his acquired psychiatric disorder and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an examination by a VA psychiatrist or psychologist.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examination must be conducted following the protocol in VA's Disability Benefits Questionnaire for VA Initial PTSD Examination.  Based on a review of the record, and examination of the Veteran, and considering the identified stressors and DD-214, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has PTSD due to a claimed stressor that is related to the Veteran's fear of hostile military or terrorist activity.  For any psychiatric diagnosis other than PTSD, opine whether it is at least as likely as not due to active service.

The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completing any additional necessary development, the AMC/RO should re-adjudicate the issue of service connection for an acquired psychiatric disorder.  If the disposition of the claim remains unfavorable, the AMC/RO should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


